Remarks
Claims 1-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive.  
Applicant alleges “The Office Action argues that the unamended steps were simply mathematical operations.  While Applicant still traverses the analysis that ‘receiving an algorithm or a portion thereof … is a requirement to perform any mathematical algorithm’, the claim amendments should address the issues raised in the Office Action.”  However, Applicant then contradicts this alleged traversal by explicitly supporting “this statement” that “All algorithms must be received prior to performing thereof.”  The Examiner thanks Applicant for admitting that this is the case.  As Applicant has already proven Applicant’s traversal to be erroneous, no further response is necessary.  
Applicant then “notes that many things occur prior to performing an algorithm.  Just because such operations are generally related to the performance of the algorithm does not mean that those steps also have to be mathematical operations.  These preliminary steps before an algorithm runs should not be considered mathematical 
If the claims were to be amended such that it is clear that each step must be performed by a specific piece of computing hardware (please also take into account the 112 rejection below) and the claims are clear that the steps include more than an abstract idea, then the 101 rejection should be overcome.  
Applicant goes on to allege “In a similar sense, the dividing step and the receiving steps, including the feature that the first entity does not receive the second 
Applicant alleges “As noted above, claims 1 and 11 are amended to distinguish from the Zeng reference.  Accordingly, since Zeng and Carro as well fail to disclose the concept of the first entity not receiving the second algorithm subset and the second entity not receiving the first algorithm subset.  Therefore, claims 1 and 11, and the claims that depend therefrom, are patentable and in condition for allowance.”  To the contrary, Carro discloses this subject matter.  For example, paragraph 49 states “the algorithm can be divided into several modules running on one or different computers or servers.  According to the example of FIG. 6, the algorithm is split up amongst three different parts, the sender’s computer module 600 (or a network server accessible to the sender), a security server module 605, and a voice check server module 610.”  Therefore, each of these entities only receives the module (split/divided portion of the entire algorithm) that it runs.  
Applicant alleges “As noted above, claims 1 and 11 are amended to distinguish from the Zeng reference.  Accordingly, since Zeng and Shaposhnik as well fail to disclose the concept of the first entity not receiving the second algorithm subset and the 
Applicant alleges “As noted above, claims 1 and 11 are amended to distinguish from the Zeng reference.  Accordingly, since Zeng and Hoffmann as well fail to disclose the concept of the first entity not receiving the second algorithm subset and the second entity not receiving the first algorithm subset.  Therefore, claims 1 and 11, and the claims that depend therefrom, are patentable and in condition for allowance.”  To the contrary, Hofmann discloses the argued subject matter.  For example, Hofmann discloses “to program the whole system, its complex algorithm has to be split up and distributed into these devices” in paragraph 24, for example.  Therefore, Hofmann also discloses that the algorithm is divided and then separate subsets are received by entities.  

Specification
The attempt to incorporate subject matter into this application by reference to application number 16/282,420 is ineffective because this is not the application Applicant is attempting to reference.  For example, Applicant alleges that “The present disclosure is related to…” this application, but it is not.  Furthermore, application .  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 includes at least one processor and a computer-readable storage medium with instructions that may be executed by this at least one processor.  The claim then includes steps that cannot possibly be performed by the same processor, however.  Therefore, the application as originally filed does not contain basis for one processor performing the entirety of the claim.  For example, the dividing is performed 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a series of mathematical steps, resulting in a mathematical concept. This judicial exception is not integrated into a practical application because any additional elements in the claims (e.g., processors and a medium) are simply performing generic functionality and are insufficient to move the mathematical concept outside the realm of abstract ideas. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processors are simply performing well-understood, routine, and conventional processing.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (U.S. Patent Application Publication 2019/0372760) in view of Carro (U.S. Patent Application Publication 2010/0281254).  
Regarding Claim 11,
Zheng discloses a system comprising:
At least one processor (Exemplary Citations: for example, Paragraph 59 and associated figures); and
A computer readable storage medium storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising (Exemplary Citations: for example, Paragraph 59 and associated figures):
An algorithm comprising a first algorithm subset and a second algorithm subset, the first algorithm subset representing a first portion of the algorithm that is less than an entire algorithm and the second algorithm subset representing a second portion of the algorithm that is 
Receiving, at a first entity, the first algorithm subset from the algorithm provider (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as Share, ReShare, SPDZ, F, ReCombine, multiparty addition, multiparty multiplication, or any function or equation, for example.  In order to use any algorithm or subset thereof, it must first be received);
Receiving, at a second entity, the second algorithm subset from the algorithm provider (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; as just described at another entity, for another of the above-described algorithm subsets, for example.  In order to use any algorithm or subset thereof, it must first be received);
Generating, via the first entity, two shares of a first mathematical set based on a first parameter associated with the first algorithm subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, i, γi(x), ski, a, b, c, [a], [b], [c], or any value that is part of a mathematical set (e.g., any numerical value within a certain finite field), which could itself be λ, Fp, a, b, c, Hx, sk, Beaver triple, or the like, as examples.  Parameters may be any parameter of any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as any value therein, any input, any output, any setting for any of the above, etc., as examples);
Transmitting at least a portion of the two shares of the first mathematical set from the first entity to the second entity (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; transmitting at least a portion of the above, for example);
Generating, via the second entity, two shares of a second mathematical set based on a second parameter associated with the second algorithm subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example);
Transmitting at least a portion of the two shares of the second mathematical set from the second entity to the first entity (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example);
Receiving, at the first entity, a first split data subset of a full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, i, γi(x), [x], xi, a ct portion, or the like, as examples);
Receiving, at the second entity, a second split data subset of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example);
Running the first algorithm subset on the first split data subset based on the two shares of the first mathematical set to yield a first output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; running one of the above-described algorithm subsets with the above-described data to get ct or portion thereof, AggSeti, etc., for example);
Running the second algorithm subset on the second split data subset based on the two shares of the second mathematical set to yield a second output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for as second entity, for example); and
Combining the first output subset and the second output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; combining the outputs to generate a full output or a portion of a full output, such as ct, AggSet, or the like, for example);

Carro, however, discloses dividing, at an algorithm provider, an algorithm into a first algorithm subset and a second algorithm subset, the first algorithm subset representing a first portion of the algorithm that is less than an entire algorithm and the second algorithm subset representing a second portion of the algorithm that is less than the entire algorithm, wherein the second portion of the algorithm differs from the first portion of the algorithm (Exemplary Citations: for example, Figure 6 and associated written description; splitting/dividing algorithm into parts and distributing to different entities, for example);
Receiving, at a first entity, the first algorithm subset from the algorithm provider (Exemplary Citations: for example, Figure 6 and associated written description; splitting/dividing algorithm into parts and distributing to different entities, for example); and
Receiving, at a second entity, the second algorithm subset from the algorithm provider, wherein the first entity does not receive the second algorithm subset and the second entity does not receive the first algorithm subset (Exemplary Citations: for example, Figure 6 and associated written description; splitting/dividing algorithm into parts and distributing to different entities, for example).  It would have been obvious to one of 
Regarding Claim 1,
Claim 1 is a method claim that corresponds to system claim 11 and is rejected for the same reasons.  
Regarding Claim 12,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that the first algorithm subset from the algorithm that has been divided into a third algorithm and a fourth algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures).  
Regarding Claim 2,
Claim 2 is a method claim that corresponds to system claim 12 and is rejected for the same reasons.  
Regarding Claim 13,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that the first parameter comprises a first characteristic of the first algorithm subset and wherein the second 
Regarding Claim 3,
Claim 3 is a method claim that corresponds to system claim 13 and is rejected for the same reasons.  
Regarding Claim 14,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that the first parameter relates to a nature of the first algorithm subset and wherein the second parameter both relate to a nature of the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any of the above-described parameters relate to a nature of some form of an above-described algorithm subset, for example).  
Regarding Claim 4,
Claim 4 is a method claim that corresponds to system claim 14 and is rejected for the same reasons.  
Regarding Claim 15,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that the first split data subset is generated randomly as part of the full data set (Exemplary Citations: for example, 
Regarding Claim 5,
Claim 5 is a method claim that corresponds to system claim 15 and is rejected for the same reasons.  
Regarding Claim 16,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that the second split data subset is generated randomly as part of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures).  
Regarding Claim 6,
Claim 6 is a method claim that corresponds to system claim 16 and is rejected for the same reasons.  
Regarding Claim 17,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that the first entity and the second entity comprise one of two physically separate computing device or two separate virtual computing devices (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures).  
Regarding Claim 7,
Claim 7 is a method claim that corresponds to system claim 17 and is rejected for the same reasons.  

Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that each of the first mathematical set and the second mathematical set comprise a Beaver set (Exemplary Citations: for example, Paragraphs 21, 26, 28, 35, 37-39, 61, and associated figures).  
Regarding Claim 8,
Claim 8 is a method claim that corresponds to system claim 18 and is rejected for the same reasons.  

Claims 9 and 19 are rejected under 35 U.S.C. 103 as obvious over Zheng in view of Carro or, in the alternative, under 35 U.S.C. 103 as obvious over Zheng in view of Carro and Smith (U.S. Patent Application Publication 2017/0228547).
Regarding Claim 19,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that each of the first mathematical set and the second mathematical set comprise an NxM matrix (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 61, 62, and associated figures; each vector is an NxM matrix where either N or M is 1, for example).  
Smith also discloses that each of the first mathematical set and the second mathematical set comprise an NxM matrix (Exemplary Citations: for example, Paragraphs 4, 94, 102, 103, 106-108, 112, 113, 116, 144, 148-157, 160-165, 168, 170, 172, and associated figures; matrices, for 
Regarding Claim 9,
Claim 9 is a method claim that corresponds to system claim 19 and is rejected for the same reasons.  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Carro and Gvili (U.S. Patent Application Publication 2017/0149796).
Regarding Claim 20,
Zheng as modified by Carro discloses the system of claim 11, in addition, Zheng discloses that the running of the first algorithm subset on the first split data subset based on the two shares of the first mathematical set to yield a first output subset and the running of the second algorithm subset on the second split data subset based on the two shares of the second mathematical set to yield a second output subset occur using a technique (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures);

Gvili, however, discloses that the technique is a memoization technique (Exemplary Citations: for example, Paragraph 211 and associated figures; memoization, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the memoization technique of Gvili into the multiparty computation system of Zheng as modified by Carro in order to avoid re-computation of arguments, use prediction to precompute arguments, and/or increase the speed of computations.  
Regarding Claim 10,
Claim 10 is a method claim that corresponds to system claim 20 and is rejected for the same reasons.  

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Shaposhnik (U.S. Patent Application Publication 2018/0041477).  
Regarding Claim 11,
Zheng discloses a system comprising:
At least one processor (Exemplary Citations: for example, Paragraph 59 and associated figures); and
A computer readable storage medium storing instructions which, when executed by the at least one processor, cause the at least one 
An algorithm comprising a first algorithm subset and a second algorithm subset, the first algorithm subset representing a first portion of the algorithm that is less than an entire algorithm and the second algorithm subset representing a second portion of the algorithm that is less than the entire algorithm, wherein the second portion of the algorithm differs from the first portion of the algorithm (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as Share, ReShare, SPDZ, F, ReCombine, multiparty addition, multiparty multiplication, or any function or equation, for example);
Receiving, at a first entity, the first algorithm subset from the algorithm provider (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as Share, ReShare, SPDZ, F, ReCombine, multiparty addition, multiparty multiplication, or any function or equation, for example.  In order to use any algorithm or subset thereof, it must first be received);
Receiving, at a second entity, the second algorithm subset from the algorithm provider (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; as just described at 
Generating, via the first entity, two shares of a first mathematical set based on a first parameter associated with the first algorithm subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; generating any share, such as λi, γi(x), ski, a, b, c, [a], [b], [c], or any value that is part of a mathematical set (e.g., any numerical value within a certain finite field), which could itself be λ, Fp, a, b, c, Hx, sk, Beaver triple, or the like, as examples.  Parameters may be any parameter of any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as any value therein, any input, any output, any setting for any of the above, etc., as examples);
Transmitting at least a portion of the two shares of the first mathematical set from the first entity to the second entity (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; transmitting at least a portion of the above, for example);
Generating, via the second entity, two shares of a second mathematical set based on a second parameter associated with the second algorithm subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example);

Receiving, at the first entity, a first split data subset of a full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; receiving data, such as λi, γi(x), [x], xi, a ct portion, or the like, as examples);
Receiving, at the second entity, a second split data subset of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example);
Running the first algorithm subset on the first split data subset based on the two shares of the first mathematical set to yield a first output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; running one of the above-described algorithm subsets with the above-described data to get ct or portion thereof, AggSeti, etc., for example);
Running the second algorithm subset on the second split data subset based on the two shares of the second mathematical set to yield a second output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for as second entity, for example); and

But does not explicitly disclose dividing, at an algorithm provider, the algorithm into the first algorithm subset and the second algorithm subset, wherein the first entity does not receive the second algorithm subset and the second entity does not receive the first algorithm subset.  
Shaposhnik, however, discloses dividing, at an algorithm provider, an algorithm into a first algorithm subset and a second algorithm subset, the first algorithm subset representing a first portion of the algorithm that is less than an entire algorithm and the second algorithm subset representing a second portion of the algorithm that is less than the entire algorithm, wherein the second portion of the algorithm differs from the first portion of the algorithm (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 42, 44, 174-177, and associated figures; splitting algorithm and sending splits to multiple layers, for example);
Receiving, at a first entity, the first algorithm subset from the algorithm provider (Exemplary Citations: for example, Abstract, Paragraphs 22, 23, 42, 44, 174-177, and associated figures; splitting algorithm and sending splits to multiple layers, for example); and

Regarding Claim 1,
Claim 1 is a method claim that corresponds to system claim 11 and is rejected for the same reasons.  
Regarding Claim 12,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that the first algorithm subset from the algorithm that has been divided into a third algorithm and a fourth algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures).  
Regarding Claim 2,

Regarding Claim 13,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that the first parameter comprises a first characteristic of the first algorithm subset and wherein the second parameter comprises a second characteristic of the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any of the above-described parameters comprise a characteristic of some form of an above-described algorithm subset, for example).  
Regarding Claim 3,
Claim 3 is a method claim that corresponds to system claim 13 and is rejected for the same reasons.  
Regarding Claim 14,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that the first parameter relates to a nature of the first algorithm subset and wherein the second parameter both relate to a nature of the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any of the above-described parameters relate to a nature of some form of an above-described algorithm subset, for example).  
Regarding Claim 4,

Regarding Claim 15,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that the first split data subset is generated randomly as part of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; random numbers/values, for example).  
Regarding Claim 5,
Claim 5 is a method claim that corresponds to system claim 15 and is rejected for the same reasons.  
Regarding Claim 16,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that the second split data subset is generated randomly as part of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures).  
Regarding Claim 6,
Claim 6 is a method claim that corresponds to system claim 16 and is rejected for the same reasons.  
Regarding Claim 17,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that the first entity and the second entity 
Regarding Claim 7,
Claim 7 is a method claim that corresponds to system claim 17 and is rejected for the same reasons.  
Regarding Claim 18,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that each of the first mathematical set and the second mathematical set comprise a Beaver set (Exemplary Citations: for example, Paragraphs 21, 26, 28, 35, 37-39, 61, and associated figures).  
Regarding Claim 8,
Claim 8 is a method claim that corresponds to system claim 18 and is rejected for the same reasons.  

Claims 9 and 19 are rejected under 35 U.S.C. 103 as obvious over Zheng in view of Shaposhnik or, in the alternative, under 35 U.S.C. 103 as obvious over Zheng in view of Shaposhnik and Smith.
Regarding Claim 19,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that each of the first mathematical set and the second mathematical set comprise an NxM matrix (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 61, 62, 
Smith also discloses that each of the first mathematical set and the second mathematical set comprise an NxM matrix (Exemplary Citations: for example, Paragraphs 4, 94, 102, 103, 106-108, 112, 113, 116, 144, 148-157, 160-165, 168, 170, 172, and associated figures; matrices, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the data share matrices of Smith into the multiparty computation system of Zheng as modified by Shaposhnik in order to allow the system to work with multi-dimensional matrices to allow for an increase in the number of shares needed to determine secret data as desired, to withstand a large number of attacks and still protect individual secret data elements, and/or to increase security in the system.  
Regarding Claim 9,
Claim 9 is a method claim that corresponds to system claim 19 and is rejected for the same reasons.  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Shaposhnik and Gvili.
Regarding Claim 20,
Zheng as modified by Shaposhnik discloses the system of claim 11, in addition, Zheng discloses that the running of the first algorithm subset 
But does not explicitly disclose that the technique is a memoization technique.  
Gvili, however, discloses that the technique is a memoization technique (Exemplary Citations: for example, Paragraph 211 and associated figures; memoization, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the memoization technique of Gvili into the multiparty computation system of Zheng as modified by Shaposhnik in order to avoid re-computation of arguments, use prediction to precompute arguments, and/or increase the speed of computations.  
Regarding Claim 10,
Claim 10 is a method claim that corresponds to system claim 20 and is rejected for the same reasons.  

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Hofmann (U.S. Patent Application Publication 2008/0082636).  

Zheng discloses a system comprising:
At least one processor (Exemplary Citations: for example, Paragraph 59 and associated figures); and
A computer readable storage medium storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising (Exemplary Citations: for example, Paragraph 59 and associated figures):
An algorithm comprising a first algorithm subset and a second algorithm subset, the first algorithm subset representing a first portion of the algorithm that is less than an entire algorithm and the second algorithm subset representing a second portion of the algorithm that is less than the entire algorithm, wherein the second portion of the algorithm differs from the first portion of the algorithm (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as Share, ReShare, SPDZ, F, ReCombine, multiparty addition, multiparty multiplication, or any function or equation, for example);
Receiving, at a first entity, the first algorithm subset from the algorithm provider (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., 
Receiving, at a second entity, the second algorithm subset from the algorithm provider (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; as just described at another entity, for another of the above-described algorithm subsets, for example.  In order to use any algorithm or subset thereof, it must first be received);
Generating, via the first entity, two shares of a first mathematical set based on a first parameter associated with the first algorithm subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; generating any share, such as λi, γi(x), ski, a, b, c, [a], [b], [c], or any value that is part of a mathematical set (e.g., any numerical value within a certain finite field), which could itself be λ, Fp, a, b, c, Hx, sk, Beaver triple, or the like, as examples.  Parameters may be any parameter of any algorithm, protocol, subset, function, portion of function, equation, portion of equation, etc., such as any value therein, any input, any output, any setting for any of the above, etc., as examples);
Transmitting at least a portion of the two shares of the first mathematical set from the first entity to the second entity (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-
Generating, via the second entity, two shares of a second mathematical set based on a second parameter associated with the second algorithm subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example);
Transmitting at least a portion of the two shares of the second mathematical set from the second entity to the first entity (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example);
Receiving, at the first entity, a first split data subset of a full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; receiving data, such as λi, γi(x), [x], xi, a ct portion, or the like, as examples);
Receiving, at the second entity, a second split data subset of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for a second entity, for example);
Running the first algorithm subset on the first split data subset based on the two shares of the first mathematical set to yield a first output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; running one of the above-i, etc., for example);
Running the second algorithm subset on the second split data subset based on the two shares of the second mathematical set to yield a second output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; as above, for as second entity, for example); and
Combining the first output subset and the second output subset (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; combining the outputs to generate a full output or a portion of a full output, such as ct, AggSet, or the like, for example);
But does not explicitly disclose dividing, at an algorithm provider, the algorithm into the first algorithm subset and the second algorithm subset, wherein the first entity does not receive the second algorithm subset and the second entity does not receive the first algorithm subset.  
Hofmann, however, discloses dividing, at an algorithm provider, an algorithm into a first algorithm subset and a second algorithm subset, the first algorithm subset representing a first portion of the algorithm that is less than an entire algorithm and the second algorithm subset representing a second portion of the algorithm that is less than the entire algorithm, wherein the second portion of the algorithm differs from the first portion of the algorithm (Exemplary Citations: for example, Paragraphs 24, 
Receiving, at a first entity, the first algorithm subset from the algorithm provider (Exemplary Citations: for example, Paragraphs 24, 27, 28, 31, 43, 51, and associated figures; splitting algorithm, distributing to devices, splitting program into modules, sending program modules to devices, etc. as examples); and
Receiving, at a second entity, the second algorithm subset from the algorithm provider, wherein the first entity does not receive the second algorithm subset and the second entity does not receive the first algorithm subset (Exemplary Citations: for example, Paragraphs 24, 27, 28, 31, 43, 51, and associated figures; splitting algorithm, distributing to devices, splitting program into modules, sending program modules to devices, etc. as examples).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the configuration techniques of Hofmann into the multiparty computation system of Zheng in order to allow devices to be discovered and configured as necessary, to ensure that the program modules used at each device are properly transported thereto, to allow for automatic configuration of networks of devices, and/or to ensure that algorithms are properly split and sent to devices that require such.  

Claim 1 is a method claim that corresponds to system claim 11 and is rejected for the same reasons.  
Regarding Claim 12,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that the first algorithm subset from the algorithm that has been divided into a third algorithm and a fourth algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures).  
Regarding Claim 2,
Claim 2 is a method claim that corresponds to system claim 12 and is rejected for the same reasons.  
Regarding Claim 13,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that the first parameter comprises a first characteristic of the first algorithm subset and wherein the second parameter comprises a second characteristic of the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any of the above-described parameters comprise a characteristic of some form of an above-described algorithm subset, for example).  
Regarding Claim 3,

Regarding Claim 14,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that the first parameter relates to a nature of the first algorithm subset and wherein the second parameter both relate to a nature of the second algorithm subset (Exemplary Citations: for example, Paragraphs 21, 22, 26, 27, 29-34, 36-44, 50 and associated figures; any of the above-described parameters relate to a nature of some form of an above-described algorithm subset, for example).  
Regarding Claim 4,
Claim 4 is a method claim that corresponds to system claim 14 and is rejected for the same reasons.  
Regarding Claim 15,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that the first split data subset is generated randomly as part of the full data set (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures; random numbers/values, for example).  
Regarding Claim 5,
Claim 5 is a method claim that corresponds to system claim 15 and is rejected for the same reasons.  
Regarding Claim 16,

Regarding Claim 6,
Claim 6 is a method claim that corresponds to system claim 16 and is rejected for the same reasons.  
Regarding Claim 17,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that the first entity and the second entity comprise one of two physically separate computing device or two separate virtual computing devices (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures).  
Regarding Claim 7,
Claim 7 is a method claim that corresponds to system claim 17 and is rejected for the same reasons.  
Regarding Claim 18,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that each of the first mathematical set and the second mathematical set comprise a Beaver set (Exemplary Citations: for example, Paragraphs 21, 26, 28, 35, 37-39, 61, and associated figures).  
Regarding Claim 8,


Claims 9 and 19 are rejected under 35 U.S.C. 103 as obvious over Zheng in view of Hofmann or, in the alternative, under 35 U.S.C. 103 as obvious over Zheng in view of Hofmann and Smith.
Regarding Claim 19,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that each of the first mathematical set and the second mathematical set comprise an NxM matrix (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, 61, 62, and associated figures; each vector is an NxM matrix where either N or M is 1, for example).  
Smith also discloses that each of the first mathematical set and the second mathematical set comprise an NxM matrix (Exemplary Citations: for example, Paragraphs 4, 94, 102, 103, 106-108, 112, 113, 116, 144, 148-157, 160-165, 168, 170, 172, and associated figures; matrices, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the data share matrices of Smith into the multiparty computation system of Zheng as modified by Hofmann in order to allow the system to work with multi-dimensional matrices to allow for an increase in the number of shares needed to determine secret data 
Regarding Claim 9,
Claim 9 is a method claim that corresponds to system claim 19 and is rejected for the same reasons.  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Hofmann and Gvili.
Regarding Claim 20,
Zheng as modified by Hofmann discloses the system of claim 11, in addition, Zheng discloses that the running of the first algorithm subset on the first split data subset based on the two shares of the first mathematical set to yield a first output subset and the running of the second algorithm subset on the second split data subset based on the two shares of the second mathematical set to yield a second output subset occur using a technique (Exemplary Citations: for example, Paragraphs 21-25, 27-36, 38, 39, 42, 43, 45, 47-50, and associated figures);
But does not explicitly disclose that the technique is a memoization technique.  
Gvili, however, discloses that the technique is a memoization technique (Exemplary Citations: for example, Paragraph 211 and associated figures; memoization, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s 
Regarding Claim 10,
Claim 10 is a method claim that corresponds to system claim 20 and is rejected for the same reasons.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.